Exhibit 10.4
 
 
TWELFTH AMENDMENT OF
AMENDED AND RESTATED PARTICIPATION AGREEMENT


This Twelfth Amendment of the Amended and Restated Participation Agreement (the
“Amendment”) is made and entered into as of this 1st day of January, 2010, by
and between and Union Bank and Trust Company, a Nebraska banking corporation and
trust company, solely in its capacity as trustee of various grantor trusts known
as Short Term Federal Investment Trusts or other grantor trusts (“Union Bank”)
and National Education Loan Network, Inc., a Nevada corporation (“Nelnet”).


WHEREAS, the parties hereto entered into that certain Amended and Restated
Participation Agreement dated as of June 1, 2001, as amended (the “Agreement”),
and the parties hereto wish to amend the Agreement under the terms set forth
herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:


1.             Definitions.  Unless otherwise expressly stated herein,
capitalized terms in this Amendment shall have the same meanings given to them
in the Agreement.


2.             Amendments.  Section 1.01(A) is hereby deleted in its entirety,
and the following shall be inserted in lieu thereof:


Nelnet shall sell (or cause to be sold), and Union Bank shall purchase, a
participation interest in the beneficial ownership interests in the Eligible
Loans (or Nelnet’s direct participation interests therein) with an aggregate
unpaid principal balance in increments of $100,000.00 (unless otherwise agreed
by the parties hereto), up to a maximum aggregate total as the parties may
mutually agree from time to time.  Union Bank shall pay to Nelnet or its
designee the purchase price of the participation interest to be sold herein, and
such purchase price shall be equal to one hundred percent (100%) of the unpaid
principal balances and accrued and unpaid interest thereon of the Eligible Loans
as described in the participation certificate with respect to such Eligible
Loans, or such other price as may be negotiated between the parties based on the
mutually agreed upon value of the interests in the Eligible Loans.  The
participation interest described herein shall include the promissory notes,
related documents, and servicing files in connection with the Eligible Loans
held by an eligible lender trustee.  The participation interest purchased by
Union Bank shall represent a participation interest in each and every individual
Eligible Loan specifically identified in the participation certificate with
respect thereto; Union Bank is not purchasing an interest in any fungible pool
of Eligible Loans.  The purchase price shall be paid by wire transfer of
immediately available funds.  It is acknowledged that Union Bank will not
purchase any participation interest in its own right, but rather only in its
capacity as trustee on behalf of various grantor trusts.  It is expressly agreed
and acknowledged that the transfers of participation interests herein are
intended to be an absolute, unconditional sale and conveyance.


3.             Effect of Amendment.  This Amendment shall be effective as of the
date first set forth above. Unless expressly modified or amended by this
Amendment, all terms and provision contained in the Agreement shall remain in
full force and effect without modification.
 
Union Bank and Trust Company, as Trustee 
    National Education Loan Network, Inc.            
By: /s/ Tom Sullivan
   
By: /s/ Jim Kruger
 
Title: Vice President
   
Title: Assistant Secretary
 


 